Note: Decisions of a three-justice panel are not to be considered as precedent before any tribunal.



                                           ENTRY ORDER

                           SUPREME COURT DOCKET NO. 2012-024

                                          MAY TERM, 2012

 In re M.A., Juvenile                                  }    APPEALED FROM:
                                                       }
                                                       }    Superior Court, Chittenden Unit,
                                                       }    Family Division
                                                       }
                                                       }
                                                       }    DOCKET NO. 309-10-10 Cnjv

                                                            Trial Judge: Alison Arms

                          In the above-entitled cause, the Clerk will enter:

       Father appeals from a decision of the superior court, family division, terminating his
parental rights to the minor M.A. Father contends the trial court’s conclusion that he could not
resume parental responsibilities within a reasonable period of time was factually and legally
flawed. We affirm.

       The material facts may be summarized as follows. M.A. was born on October 19, 2010
and taken into emergency DCF custody two days later based on mother’s substance abuse issues
and inability to care for the child. Father was incarcerated at the time on convictions of domestic
abuse and escape, and remained incarcerated throughout these proceedings.

        M.A. was adjudicated CHINS and placed with her paternal grandmother. About a month
later, however, custody was re-transferred to DCF after mother removed the child without
permission. In December 2010, the child was placed with a foster family, where she has since
remained.

        Mother initially participated in some services, but stopped in March 2011 and essentially
abandoned the child. In August 2011, the State moved to terminate parental rights. An
evidentiary hearing was held the following December. Although represented, mother failed to
appear. Father appeared with counsel and testified on his own behalf. The court issued a written
ruling in January 2012, granting the petition as to both parents. Only father has appealed.

          The court found that father has an extensive criminal record, having been incarcerated
for at least twelve of the last seventeen years on a variety of charges, including extortion, assault,
and escape while on furlough. At the time of the hearing, his minimum release date was
December 30, 2011, and his maximum was June 26, 2015. He had never met M.A. nor
attempted to establish any contact with her of any kind. A DCF caseworker had attempted to
contact him about the child, but he refused to speak with her. Father had four other children with
different mothers, but had little contact with them, and had never parented them. He had
completed cognitive self-change and domestic violence programs in prison, but the court found
that he continued to minimize his offenses. Upon his release, father would be required to
participate in domestic abuse programming for at least a year.
        Father acknowledged that he could not meet M.A.’s needs when he was released from
prison and that it could be a “lengthy process” to develop the stability and parenting skills
necessary to care for the child. Indeed, the court noted that father had “no relationship” with
M.A., had sent her no gifts or cards or demonstrated any love or affection for the child in any
way, had refused contact with DCF, and had undertaken no parenting education. He had
demonstrated no ability to recognize and respond to the child’s physical and emotional needs, or
to provide a safe, nurturing environment for the child. His limited participation in services, the
court found, had little impact on the crucial issues relating to his ability to parent the child. It
was thus clear, the court concluded, that father could not parent M.A. now or within a reasonable
period of time, particularly in view of the child’s need for stability and permanence. The court
noted, as well, that M.A. had lived nearly her entire life with her foster family, where she was
well loved and cared for, and had a secure and positive relationship with her foster parents and
their older child. Accordingly, the court concluded that termination was in the best interests of
the child. This appeal followed.

        Father contends the trial court’s conclusion that he could not resume parental
responsibilities within a reasonable period of time was flawed both factually and legally. As for
the facts, he asserts that two of the findings “underpinning” the ruling were erroneous. First, he
cites the court’s finding that, upon his conditional release from prison, father would have
“limited contact with females and children.” Father does not challenge the accuracy of the
finding, but asserts that the court failed to acknowledge additional testimony that the restriction
would not prevent him from having supervised visits with M.A.

       The difficulty with the argument is that the court did not, as father claims, rely on the
finding to show that it would prevent him from establishing a relationship with M.A. Rather, as
discussed, the court’s conclusion that father could not resume parental responsibilities within a
reasonable period of time was based the absence of any relationship with the child or
demonstrated interest in developing such a relationship, or in acquiring the skills and resources
needed to provide a safe, stable, nurturing environment in which to raise her. Accordingly, we
find no grounds to disturb the judgment on this basis. See In re G.F., 2007 VT 11, ¶ 15, 181 Vt.
503 (mem.) (reaffirming rule that a finding, even if erroneous, will not undermine a termination-
of-parental-rights judgment where valid findings otherwise support the judgment).

        Father also challenges the court’s finding that “his indefinite employment prospects”
rendered father’s expectation of having a home within a month unrealistic. Father cites his own
testimony that he had always been employed when he was not incarcerated, and a DOC
caseworker’s testimony that father would soon be a certified welder. Although the claim of error
is questionable, since there was no evidence of any definite employment prospect upon father’s
release from incarceration, the finding again was marginal to the trial court’s conclusion that he
could not resume parental responsibilities within a reasonable period of time. Accordingly, we
find no error warranting reversal.

        Finally, father contends the court erred in concluding that it did not require expert
testimony to recognize the “special and urgent need for permanence” for a child of M.A.’s
young age. The contention is unpersuasive. We have recognized that, in determining the best
interests of children, “the court may draw upon its own common sense and experience in
reaching a reasoned judgment.” Payrits v. Payrits, 171 Vt. 50, 53 (2000). The exceptional need
to provide permanence and stability as early as possible in the lives of children is a priority that
is generally recognized, and we discern no error in the court’s ruling here that a reasonable time
for father to demonstrate an interest and ability to parent had already passed in M.A.’s young
life. See, e.g., In re W.L., 2009 VT 41, ¶ 16, 185 Vt. 641 (mem.) (affirming termination of
                                             2
parental rights in part because the “the need for stability and permanence was particularly
pronounced given W.L.’s young age”). Accordingly, we find no basis to disturb the judgment.

      Affirmed.

                                             BY THE COURT:


                                             _______________________________________
                                             Paul L. Reiber, Chief Justice

                                             _______________________________________
                                             John A. Dooley, Associate Justice

                                             _______________________________________
                                             Marilyn S. Skoglund, Associate Justice




                                         3